DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “provisioning” in line 8.  The word “provisioning” makes the claim unclear. It doesn’t specify what “provisioning” refer to. It is unclear what technical feature it refers and rendering the claim unclear. For examination purpose the Examiner interpreted to mean “setting/updating”. Appropriate correction is required. 
Claim 11 recites “provisioning” in line 11.  The word “provisioning” makes the claim unclear. It doesn’t specify what “provisioning” refer to. It is unclear what technical feature it refers and rendering the claim unclear. For examination purpose the Examiner interpreted to mean “setting/updating”. Appropriate correction is required. 
Claim 16 recites “provisioning” in line 10.  The word “provisioning” makes the claim unclear. It doesn’t specify what “provisioning” refer to. It is unclear what technical feature it refers and rendering the claim unclear. For examination purpose the Examiner interpreted to mean “setting/updating”. Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are  rejected under 35 U.S.C. 101  

Claim 1 is  rejected under 35 U.S.C. 101  because the limitation is directed to an abstract idea  without significantly more. The claim recites “   obtaining geolocation information --- geographic location where an electronic device is located, the electronic device including a rechargeable battery; obtaining outdoor temperature information of the geographic location based on the geolocation information of the electronic device; determining an upper limit for a state of charge of the rechargeable battery based on the outdoor temperature information; and provisioning the rechargeable battery with the upper limit for the state of charge of the rechargeable battery.   The above underlined limitations are abstract ideas (mental steps). Regarding the  word “provisioning –” the specification defines it as the step of updating or setting a threshold limit so  in light of the specification  it is also considered as a mental steps. Therefore, the claim under broadest reasonable interpretation falls within the “Mental Processes” grouping of abstract ideas. Accordingly , the claim recites an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Claim 11 is  rejected under 35 U.S.C. 101  because the limitation is directed to an abstract idea  without significantly more. The claim recites “ one or more processors; and memory having instructions stored thereon, which when executed by the one or more processors cause the processors to perform operations for: obtaining geolocation information of a geographic location where the electronic device is located, the electronic device including a rechargeable battery; obtaining outdoor temperature information of the geographic location based on the geolocation information of the electronic device; determining an upper limit for a state of charge of the rechargeable battery based on the outdoor temperature information; and provisioning the rechargeable battery with the upper limit for the state of charge of the rechargeable battery.  The above underlined limitations are abstract ideas (mental steps). Regarding the  word “provisioning –” the specification defines it as the step of updating or setting a threshold limit so  in light of the specification  it is also considered as a mental steps. Therefore, the claim under broadest reasonable interpretation falls within the “Mental Processes” grouping of abstract ideas. Accordingly , the claim recites an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element  of using a processor to perform the above steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot prove an inventive concept. Thus the is not patent eligible. 
Claim 16 is  rejected under 35 U.S.C. 101  because the limitation is directed to an abstract idea  without significantly more. The claim recites “ A non-transitory computer-readable medium, having instructions stored thereon, which when executed by one or more processors cause the processors to perform operations for: obtaining geolocation information of a geographic location where an electronic device is located, the electronic device including a rechargeable battery; obtaining outdoor temperature information of the geographic location based on the geolocation information of the electronic device; determining an upper limit for a state of charge of the rechargeable battery based on the outdoor temperature information; and provisioning the rechargeable battery with the upper limit for the state of charge of the rechargeable battery. The above underlined limitations are abstract ideas (mental steps). Regarding the  word “provisioning –” the specification defines it as the step of updating or setting a threshold limit so  in light of the specification  it is also considered as a mental steps. Therefore, the claim under broadest reasonable interpretation falls within the “Mental Processes” grouping of abstract ideas. Accordingly , the claim recites an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element  of using a processor to perform the above steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot prove an inventive concept. Thus the is not patent eligible. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 11-13 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwarz et al. (US 2012/0200257), hereinafter Schwarz. 
      As to claims 1, 11 and 16, Schwarz discloses in figures 1-3, an electronic device, comprising [see figure 1, vehicle is disclosed]: one or more processors [controller 20; see ¶0017]; and memory [memory 50; see ¶0017]  having instructions stored thereon, which when executed by the one or more processors cause the processors to perform operations for: obtaining geolocation information of a geographic location where the electronic device is located [see ¶0024] , the electronic device including a rechargeable battery; obtaining outdoor temperature information of the geographic location based on the geolocation information of the electronic device; [see ¶0024]  determining an upper limit for a state of charge of the rechargeable battery based on the outdoor temperature information [determining upper SOC limit and a lower SOC limit; see ¶0025]; and provisioning the rechargeable battery with the upper limit for the state of charge of the rechargeable battery [adjusting or setting SOC limits based on environmental temperatures; see ¶0025 and ¶0027].
        As to Claims 2 and 15 and 17, Schwarz discloses in figures 1-3,  wherein determining the upper limit for the state of charge of the rechargeable battery further comprises: identifying a first temperature category among a plurality of predefined temperature categories based on the outdoor temperature information [as shown in figure 3, plurality of temperatures disclosed] , each predefined temperature category corresponding to a respective one of a plurality of upper limit levels; and selecting one of the plurality of upper limit levels to define the upper limit for the state of charge of the rechargeable battery, the selected one of the plurality of upper limit levels corresponding to the first temperature category [see figure 3 and also ¶0027].
      As to claim 3, Schwarz discloses in figures 1-3, wherein the electronic device is configured to communicate via one or more communication networks [CAN bus is discloses; see ¶0016].
       As to claim 12, Schwarz discloses in figures 1-3, wherein the rechargeable battery is provisioned with the upper limit for the state of charge of the rechargeable battery at each time of installing and initializing the electronic device [noted each time the rechargeable battery SOC is adjusted based on temperature parameters].
       As to claim 13, Schwarz discloses in figures 1-3, wherein during normal operation, the rechargeable battery of the electronic device is charged up to the upper limit for the state of charge, and the instructions also cause the processors to perform operations for: adjusting the upper limit for the state of charge of the rechargeable battery periodically or upon request during normal operation [see ¶0025-0027].
      As to claim 18, Schwarz discloses in figures 1-3, wherein the upper limit for the state of charge of the rechargeable battery corresponds to a battery charge voltage, and the rechargeable battery is configured to be charged up to the battery charge voltage at each subsequent battery charge [noted that SOC is relatively dependent with battery voltage].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 19 are  rejected under 35 U.S.C. 103 as being unpatentable over Schwarz in view of Heuer et al. (US 2012/0263242), hereinafter Heuer. 
         As to  claims 4 and 19, Schwarz discloses all of the claim limitations except, wherein obtaining the geolocation information of the geographic location where the electronic device is located further comprises: obtaining an IP address of the electronic device on the one or more communication networks; and determining the geolocation information of the geographic location based on the IP address of the electronic device.
            Heuer discloses in figure 1, wherein obtaining the geolocation information of the geographic location where the electronic device is located further comprises: obtaining an IP address of the electronic device on the one or more communication networks; and determining the geolocation information of the geographic location based on the IP address of the electronic device [IP address is used to determine vehicle location ; see figure 2, and ¶0042].
	It would have been obvious to a person having ordinary skill in the art at the time the invention  was made to use IP address in  Schwarz’s system as taught by Heuere in order to easily and accurately identify the vehicle location. 

Claims 5 -6 and 20  are  rejected under 35 U.S.C. 103 as being unpatentable over Schwarz in view of  Alexanian et al. (US 2006/0122736), hereinafter Alexanian 
As to claims 5 and 20, Schwarz discloses all of the claim limitations except, wherein the outdoor temperature information of the geographic location includes an average peak summer temperature, and obtaining the outdoor temperature information of the geographic location further comprises: extracting historical data of a peak summer temperature related to the geographic location; and determining the average peak summer temperature based on the historical data of the peak summer temperature.
Alexanian discloses in figure 1, wherein the outdoor temperature information of the geographic location includes an average peak summer temperature, and obtaining the outdoor temperature information of the geographic location further comprises: extracting historical data of a peak summer temperature related to the geographic location; and determining the average peak summer temperature based on the historical data of the peak summer temperature [see ¶0072 and 0073; noted that the controller is used different parameters to determine average summer high parameters] .
 It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify  Schwarz’s apparatus and allow to calculate summer average temperatures as taught by Alexanian in order to effectively control battery charging and discharging. 
                As to claim 6, Schwarz in combination with Alexanian discloses,  wherein the electronic device includes memory for storing a plurality of average peak summer temperatures in association with a plurality of predefined locations, and obtaining the outdoor temperature information of the geographic location further comprises: identifying a first predefined location that is associated with the geographic location of the electronic device among the plurality of predefined locations; and extracting a first average peak summer temperature corresponding to the first predefined location as the outdoor temperature information of the geographic location.
Claim 7 is   rejected under 35 U.S.C. 103 as being unpatentable over Schwarz in view of  KR101794101, hereinafter 101’ 
             As to claim 7, Schwarz discloses all of the claim limitations except,  determining a season when the rechargeable battery is provisioned; and adjusting the outdoor temperature information of the geographic location according to the season for provisioning the rechargeable battery, thereby determining the upper limit for the state of charge of the rechargeable battery based on the season.
            101’ discloses in figure 3,  determining a season when the rechargeable battery is provisioned; and adjusting the outdoor temperature information of the geographic location according to the season for provisioning the rechargeable battery, thereby determining the upper limit for the state of charge of the rechargeable battery based on the season.
	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Schwarz’s apparatus to determine season temperatures as taught by 101’ so that battery usage can be effectively controlled and monitored. 
Claim 8  is   rejected under 35 U.S.C. 103 as being unpatentable over Schwarz in view of  Darliing et al. (US 2018/0194592), hereinafter Darling. 
As to claim 8, Schwarz discloses in figures 1-3,  wherein the electronic device includes a temperature sensor, the method further comprising: measuring a battery temperature of the electronic device with the temperature sensor; obtaining a current local temperature of the geographic location from a remote server [see ¶0037]; 
However, Schwarz does not disclose explicitly, determining a difference value between the battery temperature and the current local temperature; and adjusting the upper limit for the state of charge of the rechargeable battery based on the difference value.
Darling discloses in figures 1-2 , determining a difference value between the battery temperature and the current local temperature; and adjusting the upper limit for the state of charge of the rechargeable battery based on the difference value [see ¶0025].
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Schwarz’s apparatus and adjust SOC limits based on the battery temperature and environmental temperature as taught by Darling in order to prolong battery life. 
Claim 10 is   rejected under 35 U.S.C. 103 as being unpatentable over Schwarz in view of  Darliing , and in view of Gravett et al. (US 2017/0025868), hereinafter Gravett.  
As to claim 10, Schwarz discloses all of the claim limitations except,  the method further comprising: in accordance with a determination that the difference value is greater than an alert temperature threshold and the battery temperature is greater than the current local temperature, generating an alert message indicating that the electronic device needs to be checked.
Gravett discloses in figure 1, the method further comprising: in accordance with a determination that the difference value is greater than an alert temperature threshold and the battery temperature is greater than the current local temperature, generating an alert message indicating that the electronic device needs to be checked [see  ¶004].
	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Schwarz’s apparatus to  generate alert message based on temperature parameters as taught by Gravett in order to notify the user the battery status so that the user effectively track and monitor battery capacity, also reminding the user to place it in appropriate temperature area. 
Claim 14 is   rejected under 35 U.S.C. 103 as being unpatentable over Schwarz in view of  Jeon (US 2019/0013682), hereinafter Jeon. .  
      As to claim 14, Schwarz discloses all of the claim limitans except,  wherein the electronic device is one of a surveillance camera, a doorbell device, and a smart lock device.
              Jeon discloses in figure 3, wherein the electronic device is one of a surveillance camera, a doorbell device [doorbell is disclosed; see figure 1], and a smart lock device [see ¶0023].
It would have been obvious to a person having ordinary skill in the art at the time the  invention was made to apply charging battery control method of  Schwarz for a  doorbell as taught by Juon in order to extend battery life of the doorbell battery.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859